       Case 2:20-cr-00050-KJM Document 74 Filed 02/02/21 Page 1 of 1


1    HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
2    NOA OREN, CA SBN #297100
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Telephone: (916) 498-5700
5
     Attorneys for Defendant
6    ALFRED VILLASENOR
7
8
                                  IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          )    Case No. 2:20-CR-00050-KJM
                                                        )
12                      Plaintiff,                      )    ORDER TO FILE UNDER SEAL EXHIBIT
                                                        )    A IN SUPPORT OF VILLASENOR'S
13           vs.                                        )    SENTENCING MEMORANDUM
                                                        )
14   ALFRED VILLASENOR,                                 )    Date: February 1, 2021
                                                        )    Time: 9:00 am
15                      Defendant.                      )    Chief Judge: Hon. Kimberly J. Mueller
                                                        )
16                                                      )
                                                        )
17
18           IT IS HEREBY ORDERED that the Request to Seal Exhibit A - Psychiatric Evaluation

19   of Alfred Villasenor be granted so that his medical information is not available on the public

20   docket. The records are to be provided to the Court and Government counsel.

21           These documents shall remain under seal until further Order of the Court.

22   Dated: February 1, 2021

23
24
25
26
27
28
      Order to File Under Seal File Under Seal              -1-        United States v. Villasenor, 2:20-CR-00050-KJM
      Exhibit A In Support of Villasenor's Sentencing
      Memorandum
